The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 12-13 KEEPING THE SASKATCHEWAN ADVANTAGE BUDGET SUMMARY MINISTER’S MESSAGE I’m pleased to table the 2012-13 Budget and supporting documents for public discussion and review. Over the past few years, Saskatchewan people have helped to create the “Saskatchewan Advantage,” a combination of balanced budgets, reduced debt and lower taxes, a strong and growing economy and the tremendous quality of life we all enjoy. Our province is now the best place in Canada to live, work, start a business, receive an education, raise a family and build a life. Saskatchewan has become a magnet for people across the country and around the world, recording the largest population growth in any census period since Statistics Canada started doing the census every five years in 1956. People are coming here because they recognize that Saskatchewan is now a place of opportunity. KEEPING THE SASKATCHEWAN ADVANTAGE The 2012-13 Budget is all about “Keeping the Saskatchewan Advantage.” While other jurisdictions post deficits, Saskatchewan will once again balance its budget. While other provinces struggle with sluggish growth, Saskatchewan is projected to lead the nation in economic growth. Even in a time of global uncertainty, our government’s focus will remain squarely on enhancing and preserving Saskatchewan’s quality of life through prudent fiscal management. This year’s budget also strives to make life more affordable and provide better access to health care. This budget provides for enhancements to the Active Families Benefit, as well as for the introduction of a Saskatchewan Advantage scholarship and a Saskatchewan Advantage grant for education savings. In health care, we’re investing $50 million in the Saskatchewan Surgical Initiative and providing a 3.5per cent funding increase for Regional Health Authorities. We’re also improving primary health care and establishing a new rural doctor locum pool. And we’re committing $4 million to expand the colorectal screening program province-wide, providing a valuable early detection tool to Saskatchewan people. Our province’s enhanced population growth has created challenges in some communities for people who require housing. Last year, we introduced a five-point plan to increase the supply of affordable housing, which helped a great deal. We’re building on that success in this budget with several new initiatives. The First-Time Homebuyers Tax Credit will provide eligible Saskatchewan residents with a non-refundable credit of up to $1,100 on their income tax. We’re also creating an innovative tax incentive for the private sector to invest in new multi-unit residential rental projects in our province. KEEPING OUR PROMISES This budget is also about keeping promises. In last fall’s provincial election campaign, we made a commitment to continue balancing the budget and sustaining programs while remaining fiscally responsible. We also promised to improve the quality of life for people across Saskatchewan. With this budget, we’re introducing the Seniors Personal Care Home Benefit. We’re increasing benefits in both the Seniors Income Plan and Saskatchewan Assured Income for Disability programs. We’re increasing funding for the treatment of autism. We’re creating 500 new child care spaces. And we’re providing for an array of other initiatives aimed at enhancing the quality of life of seniors, families, children, and every other citizen of our province. Saskatchewan people have worked hard over the past few years to establish the Saskatchewan Advantage. Our government intends to do everything we can in the years ahead to keep it. /s/ Ken Krawetz Honourable Ken Krawetz Minister of Finance TABLEOF CONTENTS MINISTER’S MESSAGE GOVERNMENT DIRECTION FOR 2012-13 6 TECHNICAL PAPERS The Saskatchewan Economy 25 General Revenue Fund Financial Outlook 35 General Revenue Fund 2011-12 Financial Update 48 Saskatchewan’s Tax Expenditures 49 2012 Intercity Comparison of Taxes, Utilities and Housing 53 2012-13 Borrowing and Debt 59 Growth and Financial Security Fund 64 Debt Retirement Fund 65 2012-13 Housing Initiatives 66 2012-13 Revenue Initiatives 70 GENERAL REVENUE FUND (GRF) FINANCIAL TABLES GRF – Statement of Operations and Accumulated Deficit 74 GRF – Statement of Change in Net Debt 74 GRF – Statement of Cash Flow 75 GRF – Schedule of Revenue 76 GRF – Schedule of Expense 77 GRF – Schedule of Borrowing Requirements 78 GRF – Schedule of Debt 79 GRF – Schedule of Guaranteed Debt 80 SUMMARY FINANCIAL STATEMENT (SFS) FINANCIAL TABLES Summary Statement of Surplus 82 Summary Statement of Accumulated Surplus 83 Summary Statement of Change in Net Debt 84 Summary Schedule of Pension Liabilities 84 Summary Schedule of Tangible Capital Assets 85 Summary Schedule of Debt 86 Notes to the Summary Financial Budget 87 SASKATCHEWAN PROVINCIAL BUDGET 12-13 GOVERNMENT DIRECTION FOR 2012-13 Government Direction for 2012-13: KEEPING THE SASKATCHEWAN ADVANTAGE In the fall of 2011, the government was given a renewed mandate to continue making this province the best place in the country to live, work and raise a family. That means balanced budgets, strong economic growth and an unparalleled quality of life. Those are the hallmarks of the Saskatchewan Advantage. At a time when other jurisdictions struggle with slow economic growth, growing debt and deficits, Saskatchewan is leading the way with sound provincial finances and a growing economy. We are a “have” province with record population growth and opportunities unprecedented in our history. This provides us with the opportunity to make improvements to key programs in health, education and social services, while ensuring all programs and services remain sustainable through disciplined fiscal management. This budget is about building on our strengths in education and innovation. It is about further improving the infrastructure that promotes economic growth. It is about caring for the vulnerable. This budget is about keeping the Saskatchewan Advantage. VISION – Saskatchewan will be the best place in Canada – to live, to work, to start a business, to get an education, to raise a family and to build a life. The Government has identified four new goals to set direction for the province: • Sustaining growth and opportunities for Saskatchewan people Improving our quality of life Making life more affordable Delivering responsive and responsible government GROWTH AND OPPORTUNITY Saskatchewan is blessed with many natural resources, abundant energy supplies, diverse mineral deposits and a large, rich land base that continues to grow high quality grains and oilseeds. Unpredictable weather patterns and international economic conditions have an influence on the supply and demand for these products and prices can be extremely volatile. But year after year, Saskatchewan continues to produce a large surplus of food and energy, helping to supply a hungry world with what it needs. 6 Budget 2012-13 | Budget Summary Substantial Growth A variety of economic indicators demonstrate the significant growth that is occurring in Saskatchewan. More people are coming here to seek better opportunities, to find work and to become part of our community. Saskatchewan’s population reached a record high of 1,063,535 people in October of 2011. SASKATCHEWAN POPULATION AND EMPLOYMENT Source: Statistics Canada Immigration to our province has been strong of late and will continue to grow as trade missions and job fairs seek out new employees for our growing industries. NET MIGRATION Source: Statistics Canada Saskatchewan is seeing high employment levels and has had the lowest unemployment rate across Canada for the past three years. More people are needed in our province to meet the increasing demands of the tight labour market. UNEMPLOYMENT RATE COMPARED ACROSS PROVINCES (2011) Source: Statistics Canada Saskatchewan set new records for manufacturing shipments in 2008 and wholesale trade set a new record in 2011. Budget Summary| Budget 2012-13 7 MANUFACTURING AND WHOLESALE TRADE – SASKATCHEWAN 2 Source: Statistics Canada This is a strong indicator of the health of our economy, particularly when compared to other provinces in Canada. Every year more of our products are being shipped to countries around the world. MANUFACTURING AND WHOLESALE TRADE – % CHANGE FROM 2, ACROSS CANADA Source: Statistics Canada In 2011, Saskatchewan recorded the highest growth rate across Canada in retail sales and building permits and the second highest growth in new vehicle sales and new housing starts. According to the Canadian Federation of Independent Business (CFIB), Business Barometer from March 7, 2012, small business owners in Saskatchewan are feeling optimistic about the year ahead; many have plans to increase their full-time employment over the next three to four months. The mood across industries is positive as well with the agriculture sector joining the most “up-beat” sectors in their optimism about the economy. The business climate is clearly improving, evidenced by the plans for growing investments by the public and private sector in Saskatchewan. PRIVATE/PUBLIC CAPITAL INVESTMENT INTENTIONS Source: Statistics Canada 8 Budget 2012-13 | Budget Summary So what are private sector forecasters saying about Saskatchewan’s growth? Economic Slowdown Barely Noticeable Out West – Conference Board of Canada, Provincial Outlook Executive Summary – Winter 2012 “The economic outlook for Western Canada remains very positive real GDP growth is forecast to be a full percentage point stronger than the rest of the country this year and next. Commodity prices remain at profitable levels and continue to encourage the development of the mining sector and to attract thousands of out-of-province workers and their families. Saskatchewan’s sources of growth are widespread the mineral fuels sector will expand 7.9 per cent in 2012; manufacturing is set for a 3.8 per cent gain non-residential business investment which is coming off a very strong year, looks to continue this trend.” The Fraser Institute – Canadian Investment Climate: 2010 Report – Saskatchewan ranked second in the nation, up substantially from its sixth place ranking in 2005. The Institute notes that “attracting and sustaining high levels of investment requires an ongoing commitment to policies that contribute to a positive investment climate: productive economic activities, competitive tax rates, effective transportation infrastructure, and prudent fiscal policies ” Saskatchewan received high marks in the areas of fiscal management and improving the regulatory impact. Private sector forecasters are optimistic about Saskatchewan’s growth this year and next, with the province again holding a strong place across Canada. PRIVATE SECTOR FORECASTS OF GDP GROWTH, 2 Source: Average of private sector forecasts, as of March 6, 2012 Fiscal Discipline Economies around the globe are being tested and those economic realities can have an impact here at home. While Saskatchewan has been blessed with strong economic conditions, we need to be careful fiscal managers and ensure investments are sustainable. The Saskatchewan Government has been rewarded for its careful fiscal management, receiving its first ever “AAA” credit rating from Standard and Poor’s, their highest rating, in 2011. The province’s debt to GDP ratio is steadily improving while other governments are either struggling to get out from under a mountain of debt or are returning to deficit positions to fund their government programs. Budget Summary| Budget 2012-13 9 SASKATCHEWAN GOVERNMENT DEBT AS A PERCENTAGE OF GDP (DEBT TO GDP RATIO) Source: Saskatchewan Public Accounts and Saskatchewan Provincial Economic Accounts DEBT TO GDP RATIO, ACROSS CANADA Source: DBRS (as at March 31, 2012); Statistics Canada; Conference Board of Canada The Saskatchewan Government has outlined a four-year fiscal plan, which is consistent with the plan identified in the 2011-12 Budget and the 2011 election platform. EXPENSE GROWTH, YEAR OVER YEAR 2012-13
